Citation Nr: 1428581	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, to include as due to in-service herbicide exposure and/or as secondary to service-connected coronary artery disease, right renal artery stenosis, and/or hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case has been previously remanded in April 2011, November 2012, and July 2013.  Additionally, in December 2013, the Board requested an expert opinion from the Veterans Health Administration (VHA), which was provided in February 2014.  In March 2014, the Veteran and his representative were provided with a copy of such opinion and an opportunity to submit additional evidence or argument in the subsequent sixty days; however, have not done so. 

The Veteran provided testimony at a hearing before a Decision Review Officer in October 2009.  A transcript of this hearing has been associated with the record on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The Veteran's hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, is a congenital defect and was not subject to a superimposed disease or injury during military service that resulted in additional disability, and such is not aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2008 letter, sent prior to the initial unfavorable decision issued in December 2008, as well as May 2011 and August 2013 letters, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2011 and August 2013 letters were issued after the initial December 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2011 and August 2013 letters were issued, the Veteran's claim was readjudicated in September 2012, May 2013, and September 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in July 2011 with respect to the issue decided herein.  Furthermore, etiological opinions were provided in connection with the July 2011 VA examination as well as in September 2012, December 2012, and September 2013.  As such opinions were either incomplete or inadequate, the Board sought an expert opinion from VHA, which was completed in February 2014.  The Board finds that the February 2014 opinion is adequate to decide the issue as it is predicated on an interview with the Veteran as well as a review of the record, to include his service treatment records and a physical examination with diagnostic testing.  The Board notes that the examiner indicated that it would have been helpful to have additional information regarding the Veteran's medical history and laboratory results; however, the lack of such did not prohibit her from rendering complete opinions with a full rationale.  In this regard, the proffered opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated above, the Board remanded the case for additional development in April 2011, November 2012, and July 2013 to order to provide complete VCAA notice, which was accomplished by way of May 2011 and August 2013; obtain updated VA treatment records, which was accomplished in June 2012; and obtain a sufficient VA examination/opinion, which, as discussed previously, was ultimately accomplished by way of the February 2014 VHA opinion.  Therefore, the Board finds that the AOJ has substantially complied with prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

With regard to the October 2009 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. 
§ 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the DRO hearing, the DRO, the Veteran, and his representative outlined the service connection issue for a hypercoagulability disorder.  The Veteran also noted that he received medical treatment at the VA Medical Center in Kansas City, Missouri; thus, there was a mention of potential favorable outstanding medical evidence.  As such, additional VA treatment records were secured after the hearing.  The actions of the DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the case was remanded on three occasions, in addition to the Board obtaining an additional outside medical opinion, to provide the Veteran with VCAA notice of the criteria for direct and secondary service connection, obtain outstanding medical records, and obtain a VA examination and supplemental opinions.  In other words, the Veteran clearly has actual knowledge and was given reasonable notice of what is necessary to establish service connection.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397. It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Factual Background & Analysis

The Veteran served on active duty from August 1966 to August 1969, and is presumed to have been exposed to herbicides coincident with his service in Thailand.  He claims his hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, is due to in-service herbicide exposure and/or service-connected coronary artery disease, right renal artery stenosis, and/or hypertension.  In support of his claim, the Veteran submitted a January 2007 article, "Medical Conditions of 556th Soldier who served in Thailand," authored by a retired army soldier, which indicates a relationship between Agent Orange exposure and blood deficiency.  He also testified in an October 2009 hearing that he suffered in-service kidney and urine infections, which he alleged, along with his heart and hypertension problems, were related to his hypercoagulability disorder.

Service treatment records show the Veteran was treated for a urinary tract infection in February and probable cysto urethro prostatitis in March, with the year of such treatment not specified.  No blood-related disorders are indicated in the Veteran's service treatment records.  Post-service, he reported he was first diagnosed with hypercoagulability disorder in 2001, when he was diagnosed with blood clots in his legs.

The Veteran underwent a VA examination in July 2011, where the examiner diagnosed the Veteran with Factor V Leiden mutation and protein C and S deficiency, and found that such is due to a genetic mutation/defect and is congenital.  Following this, a series of additional medical opinions were obtained (all of which opined negatively on any medical nexus between the Veteran's blood disorder and service, or service-connected disabilities), as each opinion was deemed deficient in some aspect.
 
In February 2014, a comprehensive medical advisory opinion was obtained.  The examiner provided a detailed analysis of the Veteran's medical history, and explained the causes and manifestations of hypercoagulability, Factor Leiden 5 mutation and protein C and S deficiency.  She found that it was not likely that the Veteran's hypercoagulability disorder was subject to a superimposed injury during service, to include exposure to herbicides.  She reasoned that the Factor Leiden 5 mutation is an inherited disorder, and that their manifestations are not influenced by Agent Orange.  She stated such a suggestion that it was influenced by Agent Orange is speculative, as there is no data which discusses or demonstrates such.  The examiner then found that it was not likely that the Veteran's coronary artery disease aggravated his hypercoagulability disorder.  She explained that coronary artery disease does not affect the inherited established Factor V Leiden gene mutation or protein C/S deficiency, nor the clinical sequel of those disorders (hypercoagulability).  She added that the Factor V Leiden gene mutation is associated with venous, not arterial, thrombosis, and that coronary artery disease is an arterial disorder.

Similarly, she found that it was not likely that the Veteran's right renal artery stenosis or hypertension aggravated his hypercoagulability disorder.  She noted the genetic nature of Factor Leiden 5 mutation, and stated that it has no relationship with renal artery stenosis or hypertension as Factor Leiden 5 and protein C/S influence the blood coagulation system and have no bearing on or link to renal artery stenosis or hypertension.  

Regarding the January 2007 article suggesting a relationship between Agent Orange exposure and "blood deficiency," the examiner noted that blood deficiency, as used in the article, was extremely general, and that the article was not a scientific description of anything, nor was there any explanation or validation for the statement.  Additionally, she could not find any literature regarding Agent Orange influencing any established genetic, inherited blood coagulation condition and its respective manifestations.

Regarding the Veteran's in-service treatment for a urinary tract infection and probable cysto urethro prostatitis, the examiner stated that the blood coagulation abnormalities in question have absolutely no bearing on the risk or presence of urinary tract infections.

The examiner then summed up her comments, stating the following:

To reiterate, a hereditary hypercoagulable disorder is "inherited" "genetic" "comes from genes from one's father and/or mother" and has NO relationship or bearing on or influence from Agent Orange exposure.  These INHERITED coagulation abnormalities do not relate to or influence or have anything to do with an individual's acquired underlying arterial vascular disease [coronary artery disease, right renal artery stenosis, hypertension].  A hypercoagulable disorder which is INHERITED has NO bearing on/or relationship to genito-urinary infections.  (These comments also apply if the protein c and s abnormalities are real and acquired vs. inherited).  The article in question is certainly not a validated, scientific piece, but rather a letter from a retired US Army individual which includes his list of reported Agent Orange symptoms and effects (none of which were either validated or referenced to a study or medical journal; most were vague and non-specific, and could apply to a plethora of medical situations).

Based on the above, the Board finds that service connection for hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, is not warranted, to include as due to in-service herbicide exposure and/or as secondary to service-connected coronary artery disease, right renal artery stenosis, and/or hypertension.

Here, the Veteran's disorder was determined to be a congenital defect, and thus is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Therefore, the evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in additional disability.  VAOPGCPREC 82- 90 (July 18, 1990).  

The above evidence does not establish that the Veteran's hypercoagulability disorder was subject to a superimposed disease or injury during military service that resulted in additional disability.  The medial opinion(s) obtained specifically considered his in-service Agent Orange exposure, and in-service treatment for a urinary tract infection and probable cysto urethra prostatitis.   Such was found to have no impact on the Veteran's hypercoagulability disorder.  Additionally, the Veteran's service-connected coronary artery disease, right renal artery stenosis, and hypertension were each found not to have aggravated his congenital hypercoagulability disorder.

The Board accords the February 2014 great probative value as the examiner based her opinion on sound medical principles and supported her findings with detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); see also Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Nieves-Rodriguez, supra; Stefl, supra.  As such, the Board accepts the VA examiner's opinion as being highly probative with respect to the etiology of the Veteran's hypercoagulability disorder.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator).  Moreover, the clinician's opinion reflects consideration of the Veteran's assertions of causation, namely, herbicide exposure, in-service kidney and urine infections and heart and hypertension problems.  There is no medical evidence of record with which to contrast the negative February 2014 opinion.  Indeed, the only evidence of record, other than the Veteran's assertions, indicating any relationship between the claimed disability and service, is the January 2007 letter, which was addressed in detail by the February 2014 medical expert, and was found to be neither authoritative nor supported by any medical research.

The Board has considered the Veteran's assertions that his hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, is due to in-service herbicide exposure and/or as secondary to service-connected coronary artery disease, right renal artery stenosis, and/or hypertension.  However, as a lay person, he is not competent to offer an opinion regarding the etiology of his disorder.  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the impact of external and internal factors on a blood disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, for the reasons outlined above, the Board finds that the Veteran's hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, is a congenital defect and was not subject to a superimposed disease or injury during military service that resulted in additional disability, and such is not aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a hypercoagulability disorder, Factor Leiden 5 mutation and protein C and S deficiency, to include as due to in-service herbicide exposure and/or as secondary to service-connected coronary artery disease, right renal artery stenosis, and/or hypertension is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


